Case 6:20-cv-00988-ADA Document 8-13 Filed 11/02/20 Page 1 of 4




        Exhibit 13.1
                               Case 6:20-cv-00988-ADA Document 8-13 Filed 11/02/20 Page 2 of 4



                                                           OnePlus Smartphones

                               (Includes smartphones models: X, 2, 3, 3T, 5, 5T, 6, 6T, 7, 7T, 7 Pro, 7T Pro)

                                                      Infringement of the ’527 patent

             Claim 8                                                                Evidence

8. A method for interfacing           The OnePlus Smartphone provides an analog/digital converting means and JPEG compression means,
analog/digital converting means       said JPEG compression means having a built-in memory device.
and JPEG compression means,
                                      For example, the OnePlus Smartphone supports the encoding of images into JPEG compressed media.
said JPEG compression means
                                      As part of an image capturing subsystem, the Smartphone has an analog/digital convertor for
having a built-in memory device,
                                      converting analog image data to digital image data. The image data is organized into frames comprised
comprising the steps of:
                                      of rows (lines) and columns corresponding to an array of sensors in an image sensor of the image
                                      capturing subsystem. As part of an image processing subsystem, the Smartphone has a JPEG encoding
                                      function with buffer memory for encoding the digital image data into JPEG compressed media.

(8.1) sequentially reading a          The OnePlus Smartphone sequentially reads a predetermined number of image lines from the image
predetermined number of image         data output of said analog/digital converting means.
lines from the image data output
                                      For example, the image processing subsystem of the OnePlus Smartphone reads a frame of image data,
of said analog/digital converting
                                      sequentially line-by-line, from the image capturing subsystem.
means;

(8.2) storing said predetermined      The OnePlus Smartphone stores said predetermined number of image lines in memory means, said
number of image lines in memory       memory means capable of storing the same number of image lines as said built-in memory device.
means, said memory means
                                      For example, the image processing subsystem of the OnePlus Smartphone stores the image data in a
capable of storing the same
                                      local memory, the local memory is capable of storing at least the same number of lines of data from the
number of image lines as said
                                      frame as the buffer memory.
built-in memory device; and

(8.3) sequentially reading a          The OnePlus Smartphone sequentially reads a predetermined size of image block from said memory
                           Case 6:20-cv-00988-ADA Document 8-13 Filed 11/02/20 Page 3 of 4



predetermined size of image block   means to said built-in memory device when said image data output is determined to be compressed.
from said memory means to said
                                    For example, when digital image data is to be encoded into JPEG compressed media, the image
built-in memory device when said
                                    processing subsystem of the OnePlus Smartphone reads the frame (or subset of a frame) from the local
image data output is determined
                                    memory into the buffer memory so that the JPEG encoding function can perform JPEG encoding
to be compressed.
                                    thereon.




References:

OnePlus 7T Pro: http://phonedb.net/index.php?m=device&id=15914&c=oneplus_7t_pro_5g_mclaren_edition_global_dual_sim_td-
lte_256gb_hd1925__bbk_1920&d=detailed_specs

OnePlus 7 Pro: http://phonedb.net/index.php?m=device&id=15191&c=oneplus_7_pro_premium_edition_global_dual_sim_td-
lte_128gb_gm1913__bbk_guacamole&d=detailed_specs

OnePlus 7T: http://phonedb.net/index.php?m=device&id=15728&c=oneplus_7t_dual_sim_td-
lte_na_128gb_hd1905__bbk_guacamoleg&d=detailed_specs

OnePlus 7: http://phonedb.net/index.php?m=device&id=15181&c=oneplus_7_premium_edition_global_dual_sim_td-
lte_256gb_gm1903__bbk_guacamoleb&d=detailed_specs

OnePlus 6T: http://phonedb.net/index.php?m=device&id=14282&c=oneplus_6t_premium_edition_dual_sim_global_td-
lte_a6013_128gb__bbk_fajita&d=detailed_specs

OnePlus 6: http://phonedb.net/index.php?m=device&id=13390&c=oneplus_6_dual_sim_global_td-
lte_a6003_128gb__bbk_enchilada&d=detailed_specs

OnePlus 5T: http://phonedb.net/index.php?m=device&id=12551&c=oneplus_5t_dual_sim_global_td-
lte_a5010_64gb__bbk_dumpling&d=detailed_specs

OnePlus 5: http://phonedb.net/index.php?m=device&id=11679&c=oneplus_5_dual_sim_global_td-
lte_a5000_128gb__bbk_cheeseburger&d=detailed_specs
                         Case 6:20-cv-00988-ADA Document 8-13 Filed 11/02/20 Page 4 of 4




OnePlus 3T: http://phonedb.net/index.php?m=device&id=10956&c=oneplus_3t_dual_sim_lte-a_na_64gb__bbk_rain&d=detailed_specs

OnePlus 3: http://phonedb.net/index.php?m=device&id=10207&c=oneplus_3_dual_sim_lte-
a_na_a3000_64gb__bbk_rain&d=detailed_specs

OnePlus X: http://phonedb.net/index.php?m=device&id=9256&c=oneplus_x_dual_sim_lte_na__bbk_onyx&d=detailed_specs

OnePlus 2: http://phonedb.net/index.php?m=device&id=8573&c=oneplus_2_dual_sim_lte-a_na_a2005_64gb&d=detailed_specs
